Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 27, 2014

                                        No. 04-14-00108-CV

            IN THE INTEREST OF N.I.V.S. AND M.C.V.S., MINOR CHILDREN,

                     From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-20008
                           Honorable Janet P. Littlejohn, Judge Presiding


                                           ORDER
        The clerk’s record was due June 11, 2014, but was not filed. On June 16, 2014, the clerk
filed a notification of late record stating the clerk’s record was not filed because appellant had
not paid or made arrangements to pay the clerk’s fee to prepare the record and appellant was not
entitled to the record without paying the fee. Accordingly, we ordered appellant Dino Villarreal
to provide written proof to this court that either (1) the clerk’s fee has been paid or arrangements
satisfactory to the clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the
clerk’s record without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1 and 35.3(a).

        On June 24, 2014, appellant provided proof of payment for the clerk’s record. We
therefore ORDER the district clerk to file the clerk’s record in this court on or before July 28,
2014.

         We order the clerk of this court to serve a copy of this order on all counsel and the district
clerk.



                                                        _________________________________
                                                        Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2014.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court